Citation Nr: 1109280	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for cervical/dorsal strain, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of the left knee, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for tension headaches, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980, from February 1986 to April 1996, and from January 2004 to January 2005.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in North Little Rock, Arkansas, (hereinafter RO).


FINDINGS OF FACT

1.  Disability attributable to cervical/dorsal strain does not result in forward flexion of the cervical spine being limited to 30 degrees or less, a combined range of motion of the cervical spine that is not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The medical evidence does not demonstrate recurrent subluxation or instability of the left knee or that flexion is limited to 45 degrees or less, or extension to 10 degrees or more in the left knee.   

5.  Disability resulting from headaches does not include migraine headaches involving prostrating attacks occurring on an average once a month over the last several months.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for cervical/dorsal strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2010).   

2.  The criteria for a rating in excess of 10 percent for chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2010).   

3.  The criteria for a rating in excess of 10 percent for tension headaches are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8100 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in July 2008 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claims and contained citation to relevant rating criteria.   

As for the duty to assist, the service treatment reports and VA clinical reports have been obtained, and the Veteran was afforded VA examinations in July and August 2008 that, contrary to the assertion of the veteran with regard to the lack of consideration of the affects of pain, do reflect such consideration and are otherwise  sufficient to determine the proper ratings to be assigned for the service connected disabilities at issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

A.  Cervical/Dorsal Strain

The General Rating Formula for Disease and Injuries of the Spine provide for a 20 percent evaluation when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5237, 5242.  

The notes to the criteria for rating spine disabilities state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5237, 5242 Note (1).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).  Normal combined range of motion of the cervical spine is 340 degrees, and normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  

Service connection for cervical/dorsal strain was granted by an October 1997 rating decision.  A 10 percent rating was assigned and has been continued until the present time.  Thereafter, the pertinent evidence includes reports from an October 2000 VA examination that showed a normal curvature of the cervical and dorsal spine and the following range of motion in the cervical spine:  60 degrees of dorsiflexion, 50 degrees of forward flexion and 50 degrees of rotation bilaterally.  

Reports from a June 2005 VA examination showed the following motion in the cervical spine:  60 degrees of forward flexion; backward extension to 75 degrees, lateral flexion to 40 degrees bilaterally and rotation to 55 degrees bilaterally.  Repetitive motion produced no increase in the loss of motion due to pain, fatigue, or weakness.  There were no neurological deficits.  There was mild tenderness to palpation at the base of the cervical spine.  X-rays of the cervical spine showed loss of cervical lordosis and minimal anterior spurring at C4, C5 and C6.  The alignment of the cervical spine on lateral flexion and extension appeared unremarkable.   The examiner noted that the Veteran's gait was normal and that the cervical spine disability did not affect his occupation or daily activities.  He stated that there were no spasms or weakness and no incapacitating spells in the previous 12 months.  

The most recent pertinent evidence is contained in the reports from an August 2008 VA examination at which time the Veteran reported neck tightness and that he has discomfort when he twists, particularly to the right.  He also described pain located in the central midneck area that radiates to the interscapular area.   Upon examination, the Veteran stood and walked normally and could get in and out of a chair with difficulty.  Motion in the neck was to 40 degrees of flexion and extension, flexion to 20 degrees to the right and left and rotation to 60 degrees to the right and 75 degrees to the left.  He was neurologically intact in the upper extremities.  X-rays showed minimal calcifications in the anterior longitudinal ligament, and the impression was a normal cervical spine.  The examiner noted that spasms were present and that there were no incapacitating episodes.  

Applying the pertinent legal criteria to the evidence as summarized above, a rating in excess of 10 percent for the cervical/dorsal spine would require there to be forward flexion of the cervical spine to be 30 degrees or less; the combined range of motion of the cervical spine no greater than 170 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The range of motion findings at the VA examinations above clearly show cervical spine forward flexion to be greater than 30 degrees and the combined range of motion of the cervical spine to be greater than 170 degrees.  Also, while spasms were demonstrated at the most recent VA examination, there is no evidence of scoliosis, reversed lordosis, or abnormal kyphosis.  As such, a schedular rating in excess of 10 percent may not be assigned for the Veteran's cervical/dorsal spine under the applicable rating criteria. 

In making the determination above, it is noted that there is no evidence of intervertebral disc syndrome involving the cervical or dorsal spine so as to warrant increased compensation under 38 C.F.R. § 4.71a, DC 5243 or under any other potentially applicable diagnostic code.  Also weighed by the Board were the provisions of 38 C.F.R. § 4.40 with regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  These principles were considered by the VA physicians who conducted the examinations discussed above, but the clinical findings from these examinations do not reflect evidence of functional impairment beyond what is contemplated by the current evaluation.  
 
B.  Chondromalacia of the Left Knee

Under Diagnostic Code 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 20 percent rating under Diagnostic Code 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees.  Id.  The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2010).  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide separate ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  Id.  The VA General Counsel has issued a precedent opinion holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5010-5003 and 5257, but cautions that any such separate rating must be based upon additional disabling symptomatology.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).   

Service connection for chondromalacia of the left knee was granted by the aforementioned October 1997 rating decision.  A 10 percent rating was assigned and this rating has been continued until the present time.  Evidence thereafter includes reports from the October 2000 VA examination previously discussed, at which time the Veteran reported a "pressure type" discomfort in the left knee with "popping out" on occasion.  The examination showed the knee and ankle jerks to be intact.  

Thereafter, the June 2005 VA examination showed marked crepitus in the left knee with a positive patella resistance test.  There was tenderness at the base of the patella and as the patella was moved the grading sensation was felt.  There was no effusion and the Veteran could move the left knee to full extension and 130 degrees of flexion.  Repetitive motion resulted in no increase in the loss of motion due to pain, fatigue, or weakness.  X-rays of the left knee were negative.  The examiner stated the Veteran's knee disability resulted in no affects on his occupation and that daily activities were limited to the extent that he could not jog.  He also stated that there was no instability in the left knee.  

The most recent pertinent evidence is contained in the reports from an August 2008 VA examination, at which time the Veteran reported that an elastic support in his knee provided relief.  He described pain located in the retropatellar area that becomes worse when he gets out of a chair, squats or climbs stairs or a ladder.  The physical examination showed motion in the left knee to full extension and flexion without swelling, heat, or deformity.  Minimal patellofemoral crepitation was noted.  Repetitive motion was said to result in a slight decrease in flexion, and the examiner stated that the Veteran had painful motion.  Flareups were not described.   

Applying the relevant criteria to the service connected left knee disability to the specific findings relevant to these criteria, motion in the left knee does not equate with the loss of flexion or extension to warrant even a compensable evaluation under DCs 5260 or 5261.  In this regard, a rating of 10 percent for loss of flexion under DC 5260 would require flexion to be limited to 45 degrees; in the instant case, flexion was to, at worst, 130 degrees.  A rating of 10 percent for loss of extension under DC 5261 would require extension to be limited to 10 degrees.  Thus, as extension was full at the examinations described above, increased compensation would not be warranted under DC 5261.  

Additionally, as the description of the Veteran's symptoms at the examinations discussed above noted no instability with no evidence of dislocation or subluxation, entitlement to an increased rating would not be warranted under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  Moreover, while a slight loss of flexion was shown at the most recent VA examination with repetitive motion, there has been no objective evidence demonstrated of functional limitations that would warrant additional compensation under the provisions of 38 C.F.R. § 4.40 or 4.45 or the holding in DeLuca.  Accordingly, a schedular rating in excess of 10 percent for the Veteran's service-connected left knee disability is not warranted.

C.  Headaches

A rating in excess of 10 percent (30 percent) is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100.  

The October 1997 rating decision granted service connection for muscle tension headaches due to undiagnosed illness.  A 10 percent rating was assigned and has been continued until the present time.  Thereafter, the evidence includes reports from a June 2005 VA examination that showed the Veteran describing there being no warning before his headaches, which he said usually begin in the right temporal region and spread bilaterally into the frontal regions.  He said there was no nausea, photophobia, or phonophobia associated with the headaches and that they seemed to occur every morning and last to noon or the whole day.  The Veteran reported no trigger factors and that he has taken two Excedrin tablets or aspirin every morning since 1990.  He described spells of prostrating headaches in the past that had caused him to miss work, but that he had not had any such attacks in the previous year.  A  CT scan of the brain was negative.  The impression following the examination was that the Veteran's headaches were consistent with either underlying tension or migraine headaches.  

The most recent pertinent evidence is contained in reports from a July 2008 VA neurological examination that showed the Veteran describing headaches that spontaneously recur that are bifrontal and bitemporal.  He described them as severe, sharp, and constant with no sensitivity to light or noise and no nausea or vomiting.  Frequency was described as three times per week and he stated he occasionally has to miss work because of his headaches.  He described treatment with ibuprofen.  The physical examination revealed normal findings and the impression was migraine and chronic daily headaches.  The examiner felt the Veteran's headaches were stable and were mild to moderate in severity.   

The headaches as described above, to include that by the Veteran, for the most part do not limit the Veteran's ability to perform daily tasks or work and cannot otherwise be reasonably described recently as being "prostrating" occurring on an average once a month over a period of several months.  In this regard, the Veteran specifically stated at the June 2005 VA examination that his prostrating headaches had only occurred in the past.   There is otherwise no objective clinical evidence of record that the Veteran has had prostrating attacks of migraine headaches occurring on an average once a month over a period of several recent months.  As such, a schedular rating in excess of 10 percent for the Veteran's headaches cannot be assigned.  

D.  Final Considerations 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the schedular evaluations are not inadequate.  As indicated, ratings in excess of those currently assigned are provided for certain manifestations of the Veteran's service-connected residuals, but those manifestations are not present in this case.  Moreover, the Board finds no evidence of an exceptional disability picture, as the service-connected residuals have not shown functional limitation beyond that contemplated by the ratings currently assigned.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to his service connected spine, left knee, and headache disorders than was demonstrated by the evidence cited above, and the Board fully respects the Veteran's sincere assertions in this case.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence cited above.  See Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative weight of the negative evidence exceeds that of the positive, the claims must be denied.  Gilbert, 1 Vet. App. at 49.   





ORDER

The criteria for a rating in excess of 10 percent for cervical/dorsal strain is denied. 

The criteria for a rating in excess of 10 percent for chondromalacia of the left knee is denied.   

The criteria for a rating in excess of 10 percent for tension headaches is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


